DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 2/10/21, claims 15-19 have been added, claims 1-4 and 11 have been canceled, and claim 5 has been amended. Therefore, claims 5-10 and 12-19 remain pending, with claim 5 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable Czeremuszkin (US 2004/0195960) in view of Cheng (US 2018/0294157).
As to claim 5, Czeremuszkin teaches a method of forming a flexible organic-inorganic passivation film (Fig. 4), the method comprising: forming an organic film (14) by stacking, on a substrate, a plasma-process generated material formed by decomposing a hydrocarbon or a fluorocarbon by first plasma -18-processing ([0114] and [0139]); and forming an inorganic film (16) on the organic film, wherein the forming of the organic film and the inorganic film is repeated at least once ([0147] – [0149]).
Czeremuszkin does not teach after forming the inorganic film, performing second plasma processing on a surface of the inorganic film to reduce a surface roughness and a defect of the inorganic film. However, Cheng teaches perfroming a plasma processing step on an inorganic layer in order to reduce the surface roughness and a defect ([0019], “…the plasma treatment process modifies dangling bonds present on the silicon oxide surface to reduce roughness and improve adhesion”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the second plasma treatment on the inorganic layer as taught by Cheng so as to improve adhesion (Cheng, [0019]).
claim 6, Czeremuszkin in view of Cheng further teach the plasma-process generated material comprises a C-C bond and a C=C bond each having a dangling bond at surfaces thereof, a carbon-containing radical, a hydrogen radical, or a fluorine radical (Czeremuszkin, [0114], [0139], and [0159]). It is noted that [0053] of the specification states that the “hydrocarbon of fluorocarbon…may be decomposed to plasma-process generated material by the plasma supplied from the plasma nozzle, and accordingly, a C-C bond or a C=C bond, in which a dangling bond is formed, a carbon-containing radical, a hydrogen radical, or a fluorine radical may be included by breaking bonds of the hydrocarbon or fluorocarbon material” which heavily implies that plasma processing a hydrocarbon, such as the plasma processing of a hydrocarbon taught by Czeremuszkin, creates the material containing the dangling bond/radical inherently. That is, the Applicant has not shown that anything other than performing the plasma process on a hydrocarbon results in the formation of a material with a dangling bond/radical. Thus, the prior art teaches this limitation.
As to claim 7, Czeremuszkin in view of Cheng teach alternately forming multiple organic/inorganic films (Czeremuszkin, fig. 4, [0149]) but does not explicitly teach the forming of the organic film and the forming of the inorganic film are alternately performed at least five times. However, determining the appropriate number of times to form the alternate films would have been obvious so as to achieve the desired properties of a protection film.

claim 8, Czeremuszkin in view of Cheng further teach the organic film has a thickness in a range of about 1 nm to about 50 nm (Czeremuszkin, [0117]).
As to claim 9, Czeremuszkin in view of Cheng further teach the inorganic film comprises A12O3, ZrO2, Hf2O, TiO2, Si3N4, SiO2, SiON, or a mixture thereof (Czeremuszkin, [0136]).
As to claim 10, Czeremuszkin in view of Cheng further teach the use of a hydrocarbon (Czeremuszkin, [0139]) but is silent on the exact hydrocarbon used. However, cyclohexane and benzene are well-known hydrocarbons and their use would have been obvious so as to use an industrially tested and accepted hydrocarbon.
As to claim 12, Czeremuszkin in view of Cheng further teach the plasma is performed in the presence of an inert gas (Czeremuszkin, [0159]) but is silent on which inert gas is used. However, argon is a well-known inert gas and would have been obvious to use so as to use a known carrier gas, since it has been held that a choosing from a finite number of known options (i.e. inert gases) is within the technical grasp of a person having ordinary skill in the art and is not patentable over the prior art. See MPEP 2143(E).
As to claims 13 and 14, Czeremuszkin in view of Cheng do not explicitly  teach the exact process and chamber parameters claimed. However, moving the supporter upon which the substrate is arranged and using a single vacuum chamber would have been obvious as it is very well-known to adjust the height of a chuck to account for the amount of material being deposited and using a single 
As to claim 15, Czeremuszkin in view of Cheng further teach the second plasma processing comprises supplying plasma through a plasma nozzle (140 and 138, Cheng, fig. 1, [0028]), and supplying an oxygen gas, an argon gas, or and N2O gas through another nozzle (130, Cheng, fig. 1, [0022] and [0038]). Fig. 1 of the Cheng reference implies two nozzles but does not explicitly state it. However, in the event it does not show two separate nozzles, certainly using two separate nozzles would have been obvious so as to control the flow rates independently.
As to claim 19, Czeremuszkin in view of Cheng further teach the defect of the inorganic film includes pin holes in the inorganic film (Cheng, ([0019], “…the plasma treatment process modifies dangling bonds present on the silicon oxide surface to reduce roughness and improve adhesion.”).

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-10 and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Terasaki (US 2008/0096395) teaches a plasma process on an oxide for the purpose of reducing surface roughness.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
3/3/21